Citation Nr: 0029603	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  94-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

Entitlement to service connection for multiple disabilities, 
to include muscle spasms and joint pain, a skin disorder, a 
kidney disorder, tonsillitis, chronic back pain and 
stiffness, a cardiac disorder, hypertension, heart bypass 
surgery residuals, glaucoma, corneal opacities, 
conjunctivitis and cholecystitis, all claimed as being due to 
mustard gas exposure.




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision.  

In March 1997, the Board remanded the case to notify the 
veteran of the evidence necessary to complete his application 
for benefits and to comply with VBA Circular 21-95-4.  In 
June 1998, the Board again remanded the case in order to 
obtain full compliance with its earlier remand.  Finally, in 
April 1999, the Board remanded the case to afford the veteran 
a comprehensive VA medical examination.  As a result, the RO 
granted service connection for asthma.  



FINDINGS OF FACT

1.  The veteran was exposed to mustard gas in service.  

2.  There is no competent evidence that the veteran suffers 
from chronic conjunctivitis and corneal opacities.  

3.  There is no competent evidence that the veteran suffers 
from any of the diseases other than the now service-connected 
asthma that are presumed to have been caused by mustard gas 
exposure.  

4.  There is no medical evidence attributing any of the 
claimed disabilities to his demonstrated mustard gas 
exposure.  



CONCLUSION OF LAW

The veteran's multiple disabilities, to include muscle spasms 
and joint pain, a skin disorder, a kidney disorder, 
tonsillitis, chronic back pain and stiffness, a cardiac 
disorder, hypertension, heart bypass surgery residuals, 
glaucoma, corneal opacities, conjunctivitis and 
cholecystitis, are not due to disease or injury which was 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
presumptive basis for certain conditions (including chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma, or a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease or acute nonlymphocytic 
leukemia) if, during active military service, the veteran had 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
and subsequently develops the condition.  38 C.F.R. § 3.316.  
The only such presumptive disabilities claimed by the veteran 
are conjunctivitis and corneal opacities.  

The evidence shows, and the RO has conceded, that the veteran 
was exposed to mustard gas in service.  

The veteran's service medical records are entirely negative 
for evidence of any of his claimed disabilities.  In 
addition, there is no medical evidence of the veteran's 
claimed disabilities for many years following service.  
Except for the veteran's own contentions, there has been no 
attribution of these disabilities to his period of service, 
including his exposure to mustard gas.  Although the veteran 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the etiology of a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran indicated that he was treated in March 1988 for 
corneal opacities and periodic conjunctivitis.  There is, 
however, no evidence of any such disabilities after March 
1988.  Indeed, the veteran was provided a VA examination in 
July 1999, and the examiner specifically found that the 
veteran's eyes were essentially within normal limits.  

Similarly, a May 1997 examination at Memorial Medical Center, 
included an examination of the eyes and was also 
unremarkable.

The July 1999 VA examiner diagnosed asthma, coronary artery 
disease, status post two coronary artery bypass grafts, 
hypertension, cholecystectomy, peptic ulcer disease, prostate 
cancer with secondary urinary incontinence, anemia and 
hypothyroidism.  

The VA examiner specifically stated that, after he had 
reviewed the diseases listed in 38 C.F.R. § 3.316, the only 
listed disease from which the veteran suffers was asthma or 
chronic obstructive pulmonary disease.  He noted that there 
was no evidence that mustard gas caused any of the veteran's 
other problems.  

In the absence of any evidence of chronic conjunctivitis and 
corneal opacities, at least since March 1988; any evidence of 
the other 38 C.F.R. § 3.316 presumptive diseases; and any 
evidence attributing the veteran's claimed disabilities to 
mustard gas exposure, the Board finds that the preponderance 
of the evidence is against the veteran's claims.  

The veteran's representative has requested that the Board 
remand the veteran's claim for a dermatology examination.  It 
is argued, in essence, that the July 1999 VA examination did 
not comply with the Board's previous remand.  The Board 
disagrees.  The Board specifically requested that the 
examiner state whether the veteran had any of the diseases 
listed in 38 C.F.R. § 3.316.  The July 1999 VA examination 
did precisely as requested.  There is absolutely no evidence 
that the veteran has keratitis or other scar formations.  

Effective October 30, 2000, the requirement that a veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist has been repealed.  Although the issues were not 
characterized as being considered on the merits by the RO 
(that is, the RO found them to be not well grounded), the 
veteran has had an opportunity to offer evidence and 
testimony and has in fact made arguments and submitted 
evidence.  Indeed, the RO afforded the veteran a VA 
examination which specifically addressed the issues on 
appeal.  

Thus, VA has complied with its duty to assist the veteran.  
The RO essentially conducted a merits review and explained 
the basis of its denial.  Accordingly, the Board concludes 
that the veteran is not prejudiced by the Board's 
consideration of entitlement to service connection on the 
merits without referring the case back to the RO for what 
would amount to a pro forma review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Curry v. Brown, 7 Vet. App. 59, 
66-67 (1994).  



ORDER

Service connection for multiple disabilities, to include 
muscle spasms and joint pain, a skin disorder, a kidney 
disorder, tonsillitis, chronic back pain and stiffness, a 
cardiac disorder, hypertension, heart bypass surgery 
residuals, glaucoma, corneal opacities, conjunctivitis and 
cholecystitis, all claimed as being due to mustard gas 
exposure is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


